Citation Nr: 1416746	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-21 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bronx, New York


THE ISSUE

Eligibility for medical treatment at a VA facility.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February to June 1979.  In May 2012, he testified before the undersigned Veterans Law Judge in 
New York City, New York.  A copy of the transcript is of record.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

At the May 2012 Board hearing, the appellant reported that after June 1979, he went on active duty for basic training at Fort Leonard Wood for six to seven months then went to Fort Sam Houston, Texas.  One year later, he was reportedly transferred to Fort Totten, New York, for ACDUTRA and was honorably discharged in 1985.  On the other hand, he also reported the possibility of going on basic training prior to February 1979.

Review of the record includes a DD Form 214 showing completion of ACDUTRA from February to June 1979 but and does not include complete service personnel documentation.  The Board finds his dates of active duty are not clearly of record in order to properly adjudicate the claim on appeal at this time.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the appropriate Reserve office in order to verify the specific dates of the appellant's active duty and ACDUTRA, particularly any periods prior to February 1979.  

If necessary, the appellant should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the record.  All outstanding service personnel records should be obtained and associated with the claims file.  If no records are located, a written statement to that effect should be incorporated into the record and the appellant notified pursuant to the notified pursuant to 38 C.F.R. § 3.159(e). 

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

